Mr. Justice Baker delivered the opinion of the court. Plaintiff’s claim in this case was for goods sold and delivered by plaintiff to defendant amounting, at the price charged by plaintiff, to $1,628.33. Plaintiff admitted that defendant had made payments amounting to $1,503.23, leaving a balance due plaintiff, according to its contention, of $125, and for that sum plaintiff had judgment. The sale and delivery of the goods were not disputed, but the contention of the defendant was that for many of the goods plaintiff had overcharged defendant; that such overcharges amounted to $296.47, and that defendant had paid plaintiff $200 more than the sum of $1,503.23, for which plaintiff had given him credit. On cross-examination defendant was asked: “Except for these overcharges and these cash payments which you claim in your statement, this bill which ife rendered you is correct ?” and answered: “Yes sir, otherwise it is correct.” The only question presented in the case are questions of fact. The testimony both on the question of overcharges, and of payments, not credited, was conflicting. The trial judge heard the witnesses and in effect found, that the plaintiff had not overcharged the defendant and had credited him with all the money he had paid plaintiff. We cannot, on the evidence in the record, say that such finding is against the evidence, and the judgment will therefore he affirmed. Affirmed.